Title: Continental Congress Resolution on the Conduct of Officers of the Army, [1 April 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, April 1, 1783]

The Committee to whom were referred the letters from The Commander in Chief submit the following resolut⟨ions⟩:
Resolved That Congress consider the conduct of the Commander in Chief on the occasion of some late attempts to create disturbances in the army as a new proof of his prudence and zealous attachment to the welfare of the community.
That he be informed, Congress also entertain a high sense of the patriotic sentiments expressed by the officers in their proceedings of the  which evince their unshaken perseverance in those principles, that have distinguished them in every period of the war, and have so justly intitled the troops of the United States to the esteem and gratitude of their country and to the character of a patriot army.
The Committee ask leave to report further.
